DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Poland on 3/26/2021. It is noted, however, that applicant has not filed a certified copy of the PL 437428 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second peak" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulot et al. (FR 3073018A1; hereinafter Bulot: please refer to translation when text is referenced).
Regarding claim 1, Bulot (Fig. 3-5) discloses an airfoil (100) for a gas turbine engine defining a spanwise direction, a root end (110), a tip end (115), a leading edge end (120), and trailing edge end (145), the airfoil (100) comprising: a body (100) extending along the spanwise direction between the root end (110) and the tip end (115), the body formed of a composite material (pg. 2, paragraph 1, lines 2-3); and a sculpted leading edge member (300) attached to the body (100) positioned at the leading edge end (120) of the airfoil (100), the sculped leading edge member (300) formed at least in part of a metal material (pg. 3, line 1) and defining a non-linear patterned leading edge (310) of the airfoil (100). Refer to Fig. I below.   

    PNG
    media_image1.png
    303
    394
    media_image1.png
    Greyscale

Fig. I. Bulot, Fig. 3 (Annotated)
Regarding claim 2, Bulot discloses the airfoil of claim 1, wherein Bulot (Fig. 3-5) further discloses that the sculpted leading edge member (300) comprises a leading edge shell (300) formed of the metal material (pg. 3, line 1), wherein the leading edge shell (300) defines at least in part a leading edge internal cavity, and wherein the sculpted leading edge member (300) further comprises a filler (400) positioned within the leading edge internal cavity.
Regarding claim 10, Bulot discloses the airfoil of claim 1, wherein Bulot (Fig. 4-5) further discloses that the non-linear patterned leading edge (310) of the airfoil (100) is a waved leading edge (310) of the airfoil (100).  
Regarding claim 12, Bulot discloses the airfoil of claim 1, wherein Bulot (Fig. 3-5) further discloses that the airfoil (100) is an outlet guide vane (pg. 2, paragraph 6, lines 5-6) for the gas turbine engine.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kray et al. (US 10,539,025; hereinafter Kray). 
Regarding claim 1, Kray (Fig. 1-6) discloses an airfoil (100) for a gas turbine engine defining a spanwise direction (R), a root end, a tip end, a leading edge end (105), and trailing edge end (106), the airfoil (100) comprising: a body (102) extending along the spanwise direction between the root end and the tip end, the body (102) formed of a composite material (Abstract); and a sculpted leading edge member (104) attached to the body (102) positioned at the leading edge end (105) of the airfoil (100), the sculped leading edge member (104) formed at least in part of a metal material (Col. 1, lines 29-32) and defining a non-linear patterned leading edge (shown in Fig. 2) of the airfoil (100). Refer to Fig. II below.   

    PNG
    media_image2.png
    451
    340
    media_image2.png
    Greyscale

Fig. II. Kray, Fig. 2 (Annotated)

Regarding claim 2, Kray discloses the airfoil of claim 1, wherein Kray (Fig. 2, 5) further discloses that the sculpted leading edge member (instance shown in Fig. 5: 204) comprises a leading edge shell (204) formed of the metal material (Col. 1, lines 29-32), wherein the leading edge shell (204) defines at least in part a leading edge internal cavity (222), and wherein the sculpted leading edge member (204) further comprises a filler (interpreted as 228) positioned within the leading edge internal cavity (222).
Regarding claim 7, Kray discloses the airfoil of claim 2, wherein Kray (Fig. 5) further discloses that the filler (228) occupies at least 95% of the leading edge internal cavity (222). Kray (Fig. 5) discloses that the cavity (222) and filler (228) have shapes that fit together like a puzzle and so would not have a gap. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2019/0136697). 
Regarding claim 13, Foster (Fig. 2-5) discloses a method of forming an airfoil (60) comprising: adding a conductive layer (102; Paragraph 0051: since an aerogel is capable of conducting electricity, this was interpreted as the conductive layer) to a filler (124) for an edge member (100) of the airfoil (60); and electroforming (Paragraph 0039) an edge shell (100) over the filler (124), the edge shell (100) formed of a metal material (Paragraph 0039: titanium, nickel, steel, or other metal alloys).  
Regarding claim 14, Foster discloses the method of claim 13, wherein Foster (Fig. 3) further discloses adding the conductive layer (102) to the filler (124) comprises adding the conductive layer (102) over the filler (124) and over a portion of a body (tip of 80) of the airfoil (60), wherein the body (80) is formed of a composite material (Title).  

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanquart et al. (US 2021/0010377; Blanquart). 
Regarding claim 19, Blanquart (Fig. 1-8) discloses an airfoil (100) for a gas turbine engine defining a spanwise direction, a root end, and a tip end, the airfoil (100) comprising: a body (110) extending along the spanwise direction between the root end and the tip end, the body (110) formed of a composite material (Title); and an edge member (140) comprising an edge shell (140) formed of the metal material (Title) and defining at least in part an internal cavity (141); filler (10) positioned in the internal cavity (141); and an intermediate layer (20) between the filler (10) and the edge shell (140) and extending at least partially over the body (110), wherein the intermediate layer (20) is bonded to the body (110) and the edge shell (140) is bonded to the intermediate layer (20). Refer to Fig. III below. 

    PNG
    media_image3.png
    441
    356
    media_image3.png
    Greyscale

Fig. I. Blanquart, Fig. 1 (Annotated)
Regarding claim 20, Blanquart discloses the airfoil of claim 19, wherein Blanquart (4-6) further discloses that the filler (10) is a non-electrically conductive material (Col. 3, lines 58-67, Col. 4, lines 1-9: Polytetrafluorethylene), wherein the intermediate layer (20) is an electrically conductive layer (Col. 3, lines 58-67, Col. 4, lines 1-9: Bronze yarns), and wherein the edge shell (140) is formed onto the intermediate layer (20) to bond the edge shell (140) to the intermediate layer (20). Since claim 20 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (leading edge member), identified by the claimed process (electroforming), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2020/0200017; hereinafter Taylor) in view of Kray et al. (US 10,539,025; hereinafter Kray).  
Regarding claim 1, Taylor (Fig. 1-5) discloses an airfoil (10) for a gas turbine engine defining a spanwise direction, a root end, a tip end, a leading edge end (20), and trailing edge end (50), the airfoil (10) comprising: a body (10) extending along the spanwise direction between the root end and the tip end; and a sculpted leading edge member (80) attached to the body (10) positioned at the leading edge end (20) of the airfoil (10). Refer to Fig. IV below.   

    PNG
    media_image4.png
    422
    377
    media_image4.png
    Greyscale

Fig. IV. Taylor, Fig. 1 (Annotated)
Taylor fails to disclose that the body formed of a composite material and the sculped leading edge member formed at least in part of a metal material and defining a non-linear patterned leading edge of the airfoil.  
Kray (Col. 1, lines 17-28) teaches an airfoil formed of a composite material. Kray (Col. 1, lines 17-28) teaches that the use of composite materials allows for the vanes to handle thermal stresses and reduce weight for increasing efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by forming the airfoil from a composite material, as taught by Kray, in order to help handle thermal stresses and reduce weight for increasing efficiency. 
Kray (Col. 1, lines 29-35; Fig. 2-3) discloses a vane with a metal leading edge element formed with undulations where the metal leading edge element serves to reduce the effects of upstream gusts in airflow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by adding a metal leading edge member with undulations, as taught by Kray, in order to reduce the effects of upstream dusts in airflow. 
Regarding claim 2, Taylor, as modified, discloses the airfoil of claim 1, wherein Taylor (Kray: Fig. 2-3), as modified, further discloses that the sculpted leading edge member (Kray: 104) comprises a leading edge shell (104) formed of the metal material, wherein the leading edge shell (104) defines at least in part a leading edge internal cavity (122), and wherein the sculpted leading edge member (104) further comprises a filler (Taylor: Fig. 4: 30) positioned within the leading edge internal cavity (122).
Regarding claim 3, Taylor, as modified, discloses the airfoil of claim 2, wherein Taylor (Fig. 4), as modified, further discloses that the filler (30) is a foam material (Paragraph 0040, lines 5-8), a honeycomb material, or both.  
Regarding claim 4, Taylor, as modified, discloses the airfoil of claim 2, but fails to disclose that the filler defines a density less than 80 pounds per cubic foot.  
However, since Taylor (Paragraph 0040) discloses that the porosity can range between 5% and 95% (where a more porous material will be less dense) and Applicant has not disclosed that having the filler with a density as claimed solves any stated problem or is for any particular purpose and it appears that the filler of Taylor would perform equally well with a filler with the density as claimed by applicant, it would have been an obvious matter of design choice to modify the filler of Taylor with a density as claimed. 

Claim(s) 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (US 2021/0010377; Blanquart) in view of Kray et al. (US 10,539,025; hereinafter Kray).  
Regarding claim 1, Blanquart (Fig. 1-6) discloses an airfoil (100) for a gas turbine engine defining a spanwise direction, a root end, a tip end, a leading edge end (111), and trailing edge end (112), the airfoil (100) comprising: a body (110) extending along the spanwise direction between the root end and the tip end, the body (110) formed of a composite material (Title); and a sculpted leading edge member (140) attached to the body (110) positioned at the leading edge end (111) of the airfoil (100), the sculped leading edge member (140) formed at least in part of a metal material (Abstract). Refer to Fig. III above. 
Blanquart fails to disclose that the sculpted leading edge member defines a non-linear patterned leading edge of the airfoil.   
Kray (Col. 1, lines 29-35; Fig. 2) discloses a vane with a metal leading edge element formed with undulations where the metal leading edge element serves to reduce the effects of upstream gusts in airflow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by adding undulations to the leading edge as taught by Kray, in order to reduce the effects of upstream dusts in airflow. 
Regarding claim 2, Blanquart, as modified, discloses the airfoil of claim 1, wherein Blanquart (Blanquart: Fig. 1; Kray: Fig. 2), as modified, further discloses that the sculpted leading edge member (140) comprises a leading edge shell (111) formed of the metal material (Title), wherein the leading edge shell (111) defines at least in part a leading edge internal cavity (141), and wherein the sculpted leading edge member (140) further comprises a filler (10) positioned within the leading edge internal cavity (141).
Regarding claim 5, Blanquart, as modified, discloses the airfoil of claim 2, wherein Blanquart (Fig. 4-6), as modified, further discloses that the filler (10) is a non-electrically conductive material (Col. 3, lines 58-67, Col. 4, lines 1-9: Polytetrafluorethylene).  
Regarding claim 6, Blanquart, as modified, discloses the airfoil of claim 5, wherein Blanquart (Fig. 4-6), as modified, further discloses that the sculpted leading edge member (140) further comprises an electrically conductive layer (20: Col. 3, lines 58-67, Col. 4, lines 1-9: Bronze yarns) between the filler (10) and the leading edge shell (140).  
Regarding claim 8, Blanquart, as modified, discloses the airfoil of claim 2, wherein Blanquart (Fig. 4-8), as modified, further discloses that the sculpted leading edge member (140) further comprises an intermediate layer (20) between the filler (10) and the leading edge shell (140), wherein the intermediate layer (20) extends at least partially over the body (110), wherein the intermediate layer (20) is bonded to the body (110 – through its ends shown in Fig. 6-8, where the ends of 140, 20, and 10 abut the body 110), and wherein the leading edge shell (140) is bonded to the intermediate layer (20).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulot et al. (FR 3073018A1; hereinafter Bulot: please refer to translation when text is referenced). 
Regarding claim 9, Bulot discloses the airfoil of claim 1, but fails to disclose that the sculpted leading edge member forms at least 20% of the airfoil in a chordwise direction at a spanwise location of the airfoil.  
However, since Applicant has not disclosed that having the leading edge member at the specific dimension solves any stated problem or is for any particular purpose and it appears that the leading edge member of Bulot would perform equally well with the dimensions as claimed by applicant, it would have been an obvious matter of design choice to modify the leading edge member of Bulot by utilizing the specific dimensions as claimed. 
 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kray et al. (US 10,539,025; hereinafter Kray).
Regarding claim 11, Kray discloses the airfoil of claim 1, wherein Kray (Fig. 2) further discloses that the non-linear patterned leading edge (104) of the airfoil (100) defines a plurality of peaks (115) including a first peak (one instance of 115) and a plurality of valleys (117) including a first valley (one instance of 117). 
Kray fails to disclose that the airfoil defines a first chord at the first peak and a second chord at the second peak, wherein the first chord is at least 110% of the second chord.
However Kray does teach that the undulations can be asymmetrical and since Applicant has not disclosed that having the first and second peaks sized as claimed solves any stated problem or is for any particular purpose and it appears that the leading edge member of Kray would perform equally well with the first and second peaks sized as claimed by applicant, it would have been an obvious matter of design choice to modify the leading edge member of Kray by sizing the first and second peaks as claimed. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2019/0136697) in view of Shah et al. (US 8,168,291; hereinafter Shah).
Regarding claim 16, Foster discloses the method of claim 13, but fails to disclose adding the conductive layer to the filler comprises adding a carbon composite layer over the filler.  
However, Foster (Paragraph 0051) does teach that the conductive layer can be a gel. Shah (Col. 12, lines 38-45; Col. 13, lines 45-52) teaches that carbon nanotube infused fiber materials can be formed as a sol-gel and can be used to convey surface impact resistance. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Foster, by using a carbon nanotube infused fiber material as the conductive layer, as taught by Shah, in order to help convey impact resistance. 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2019/0136697) in view of Deal et al. (US 9,650,897; hereinafter Deal). 
Regarding claim 17, Foster discloses the method of claim 13, but fails to disclose that the filler is a non-electrically conductive material.  
Deal (Fig. 2) teaches a fan blade with a leading edge sheath. Deal (Col. 11, lines 58-67) teaches that the sheath is secured to the body of the blade using an epoxy adhesive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Foster by using an epoxy adhesive as the filler, as taught by Deal, in order to help hold the edge member to the body of the airfoil. The epoxy adhesive was interpreted as the non-electrically conductive material.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2019/0136697) in view of Kray et al. (US 10,539,025; hereinafter Kray).
Regarding claim 18, Foster discloses the method of claim 13, wherein Foster (Fig. 2-3) further discloses that the edge member (100) is a leading edge member (100). 
Foster fails to disclose that the leading edge member defines a non-linear patterned leading edge for the airfoil
Kray (Col. 1, lines 29-35; Fig. 2) discloses a vane with a metal leading edge element formed with undulations where the metal leading edge element serves to reduce the effects of upstream gusts in airflow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Foster by adding undulations to the leading edge as taught by Kray, in order to reduce the effects of upstream dusts in airflow. 
Allowable Subject Matter
Claims 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15: 
Closest prior art: Foster (US 2019/0136697)
Foster discloses  electroforming the edge shell. 
The closest prior art fails to disclose electroforming the edge shell over the filler comprises electroforming the edge shell over the filler and over the portion of the body of the airfoil to bond the edge member to the body of the airfoil.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Obuchi et al. (US 2016/0108747) discloses an airfoil with a conductive wire positioned within a sheath at the leading edge of the airfoil. 
Karlen et al. (US 2018/0045216) discloses an airfoil where a light weight filler material is located within the leading edge of the airfoil. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/           Examiner, Art Unit 3745